DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Maybury in view of Harb
Claims 1, 4-7, 10-12, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maybury et al.(USPN 6,961,954; hereinafter Maybury) in view of Harb(USPubN 2019/0116101).
As per claim 1, Maybury teaches a method for processing a video, comprising: determining a plurality of first identifiers related to a first object based on a plurality of frames including the first object in a target video(“Video and audio segmentation techniques can be used to detect the broadcast and commercial boundaries in an initial pass of the multimedia source. With these detected boundaries, it is possible to then process the smaller story segments simultaneously as opposed to processing the complete broadcast serially further enhancing performance. The following cues may also be added as 
determining a plurality of attribute values associated with the plurality of first identifiers based on a knowledge base related to the first object(“in the specific instance of addressing the analysis of broadcast news programs, the analysis function 210 includes detection of discourse structure, such as anchor to reporter handoffs, commercials, interview segments, and other aggregable program elements as occurring in the individual imagery 104, audio 106, and text 108 streams. The output of analysis 210 is an annotated version of the source information; this data is stored in the database management system 140 with pointers to related and other temporal references to a source file in order to permit later retrieval of specific segments” in Col. 6 lines 29-39); 
determining a set of frames from the plurality of frames, wherein one or more attribute values associated with one or more first identifiers determined from each one of the set of frames are predetermined values(“Content may be selected from individual video channels (in other words, selecting just the imagery 104, audio 106, or closed captioned text 108). In other instances, content may be selected from several information streams synchronously, such as in the case of a video clip. In still other instances, content may include elements selected from several temporally distinct portions of different streams to be integrated into a composite summary segment. For example, it may be desirable to select a key frame from an imagery stream 104 and store that together with audio data 106 taken from a different place in the source 102” in Col. 6 lines 40-52); and 

Harb teaches splitting the target video into a plurality of video clips based on positions of the set of frames in the plurality of frames(““Grey's Anatomy Episode 1,” may be split into multiple segments (e.g., video clips) that collectively form the video. These segments may be divided by content such as plot points (e.g., first scene, second scene, etc.), locations (e.g., bedroom scene, park scene, terrace scene, etc.) or characters (e.g., first character's monologue, second character's arrival, etc.)” in Para.[0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Maybury with the above teachings of Harb in order to enhance efficiency of media retrieval with technical limitations.
As per claim 4, Maybury and Harb teach all of limitation of claim 1. 
Maybury teaches wherein a confidence of each identifier of the plurality of first identifiers exceeds a threshold value(“Feature vectors are then derived for each window using a difference metric to measure the relative change from window to window. Changes exceeding a threshold are identified as a speaker change event” in Col. 8 lines 29-39).
As per claim 5, Maybury and Harb teach all of limitation of claim 1. 
Maybury teaches wherein determining the plurality of first identifiers comprises: performing face recognition on frames at a predetermined interval in the target video to obtain the plurality of frames; and determining the plurality of first identifiers based on the plurality of frames(“searching for people, show only person named entities and key frames that include faces” Col. 18 lines 5-9, Col. 19 lines 56-67).
As per claim 6, Maybury and Harb teach all of limitation of claim 1. 

As per claim 7, Maybury and Harb teach all of limitation of claim 1. 
Maybury teaches wherein a confidence of each first text in the plurality of first texts exceeds a threshold value(“the content selection process 220 extracts a multistream summary, including (1) a 
As per claim 10, Maybury and Harb teach all of limitation of claim 1. 
Maybury teaches wherein a confidence of each first entity in the plurality of first entities exceeds a threshold value(“a textual summary consisting of the first sentence of the closed captioned text or the sentence containing the words which collectively have the highest named entity frequency of occurrence within the story, or if the named entity frequency is equal for more than one sentence, the sentence which occurs first in the story is selected” in Col. 7 lines 14-26).
As per claim 11, Maybury and Harb teach all of limitation of claim 1. 
Maybury teaches wherein determining the plurality of events comprises: determining a plurality of second texts based on audios corresponding to the plurality of frames in the target video; acquiring a plurality of second entities from the plurality of second texts; and determining the plurality of events based on the plurality of first texts, the plurality of first entities, the plurality of second texts, and the plurality of second entities(Col. 6 lines 54-67 and Col. 7 lines 1-2, Col. 7 lines 14-26).
As per claim 12, Maybury teaches an electronic device, comprising: at least one processor; and a memory communicatively connected with the at least one processor; wherein, the memory stores instructions executable by the at least one processor, when the instructions are executed by the at least one processor(“In terms of physical hardware, the system 10 preferably consists of a number of network computing systems, including a front end Intel Pentium-based personal computer 150, a UNIX-based file 
As per claim 15, the limitations in the claim 15 has been discussed in the rejection claim 5 and rejected under the same rationale. 	
As per claim 16, the limitations in the claim 16 has been discussed in the rejection claim 6 and rejected under the same rationale.
As per claim 19, the limitations in the claim 19 has been discussed in the rejection claim 11 and rejected under the same rationale.
As per claim 20, Maybury teaches a non-transitory computer-readable storage medium storing computer instructions(“In terms of physical hardware, the system 10 preferably consists of a number of network computing systems, including a front end Intel Pentium-based personal computer 150, a UNIX-based file server 160 such as available from Sun Microsystems of Santa Clara, Calif., and a browser enabled client workstation 170, also a personal computer. In general, the personal computer 150 is responsible for capturing and converting information from a news media source 102 into digital form. The UNIX server 160 is used to provide portions of both the BNE 100 and BNN 200 subsystem functions. The client workstation 170 is used to browse the formatted information. This enable users of multimedia platforms to access multimedia content via browser programs” in Col. 5 lines 32-45) and the other limitations in the claim 20 has been discussed in the rejection claim 1 and rejected under the same rationale.

Maybury in view of Harb and Jim
Claims 2, 3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maybury et al.(USPN 6,961,954; hereinafter Maybury) in view of Harb(USPubN 2019/0116101) further in view of Jin et al.(USPN 8,667,158; hereinafter Jin).
As per claim 2, Maybury and Harb teach all of limitation of claim 1. 
Maybury and Harb are silent about wherein splitting the target video into the plurality of video clips comprises: determining serial numbers of frames of the set of frames in the plurality of frames based on the positions; determining consecutive serial numbers from the serial numbers; and splitting the target video starting from a frame corresponding to a start serial number of the consecutive serial numbers.
Jin teaches wherein splitting the target video into the plurality of video clips comprises: determining serial numbers of frames of the set of frames in the plurality of frames based on the positions; determining consecutive serial numbers from the serial numbers; and splitting the target video starting from a frame corresponding to a start serial number of the consecutive serial numbers(“Each playing task is constituted by the start time, finish time, start serial number, finish serial number and IP address of the node machine of the split file of the task” in Col. 7, lines 29-38, “typedef struct Clip, the sequence number of the first network packet of the clip” in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Maybury and Harb with the above teachings of Jin in order to improve storage of multimedia with high efficiency and high availability for the splitting of videos.
As per claim 3, Maybury and Harb teach all of limitation of claim 2. 

Jin teaches wherein splitting the target video comprises: determining an end serial number of the continuous serial numbers; and determining a first video sub-clip and a second video sub-clip in the video clips of the target video based on a frame corresponding to the end serial number and the frame corresponding to the start serial number(“Each playing task is constituted by the start time, finish time, start serial number, finish serial number and IP address of the node machine of the split file of the task” in Col. 7, lines 29-38, “typedef struct Clip, the sequence number of the last network packet of the clip” in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Maybury and Harb with the above teachings of Jin in order to improve storage of multimedia with high efficiency and high availability for the splitting of videos.
As per claim 13, the limitations in the claim 13 has been discussed in the rejection claim 2 and rejected under the same rationale.
As per claim 14, the limitations in the claim 14 has been discussed in the rejection claim 3 and rejected under the same rationale.

Maybury in view of Harb and Brousseau
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maybury et al.(USPN 6,961,954; hereinafter Maybury) in view of Harb(USPubN 2019/0116101) further in view of Brousseau et al.(USPubN 2019/0362024; hereinafter Brousseau).
As per claim 8, Maybury and Harb teach all of limitation of claim 6. 
Maybury teaches wherein acquiring the plurality of first texts from the plurality of frames comprises: acquiring a plurality of initial texts from the plurality of frames(Col. 6 lines 54-67 and Col. 7 lines 1-2).
Maybury and Harb are silent about acquiring the plurality of first texts by removing contents irrelevant to the plurality of frames from the plurality of initial texts.
Brousseau teaches acquiring the plurality of first texts by removing contents irrelevant to the plurality of frames from the plurality of initial texts(“A source content processor receives content from a crawler and calls a text mining engine. The text mining engine mines the content and provides metadata about the content. The source content processor applies a source content filtering rule to the content utilizing the metadata from the text mining engine. The source content filtering rule is previously built based on at least one of a named entity, a category, or a sentiment. The source content processor determines whether to persist the content according to a result from applying the source content filtering rule to the content and either stores the content in a data store or deletes the contents from the data ingestion pipeline such that the content is not persisted anywhere. Embodiments disclosed herein can significantly reduce the amount of irrelevant content through the data ingestion pipeline, prior to data persistence” in Abs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Maybury and Harb with the above teachings of Brousseau in order to improve user experience of video content.
As per claim 17, the limitations in the claim 17 has been discussed in the rejection claim 8 and rejected under the same rationale.
Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.